Exhibit Sinovac Receives RMB 87 Million Purchase Order for Healive from China's Ministry of Public Health On Tuesday April 28, 2009, 8:00 am EDT BEIJING, April 28 /PRNewswire-Asia/ Sinovac Biotech Ltd. (NYSE Amex: SVA), a leading developer and provider of vaccines in China, today announced that the Company has received a purchase order for approximately RMB 87 million, or $12.8 million, of its inactivated hepatitis A vaccine, Healive®, from China's Ministry of Public Health (MOH). The MOH's order is supported by Sinovac's newly completed filling and packaging plant that has increased Sinovac's annual capacity to 20 million doses. Sinovac is currently the sole provider of the hepatitis A vaccine to the MOH for this tender. Part of the government's larger scale efforts to improve public health, the hepatitis A vaccination campaign will cover young children from 18 months to 12 years old in 32 cities or counties in nine provinces and is intended to expand the vaccination coverage of hepatitis A throughout China. Healive is widely recognized as a safe and high-quality vaccine against the hepatitis A virus. In 2008, Sinovac collaborated with the MOH to supply its hepatitis A vaccine to people living in the disaster area following the major earthquake that occurred in Sichuan province. Mr.
